DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference numerals provided in Fig. 4 are not consistent with those outlined in the Specification (particularly in Paragraphs [0046]-[0050]).  In order to be consistent with the discussion of Paragraphs [0046]-[0050]:
it appears Applicant intended step “440” in Fig. 4 to read --450--;
it appears Applicant intended step “445” in Fig. 4 to read --440--; and
it appears Applicant intended step “450” in Fig. 4 to read --445--. 
Alternatively, Applicant may revise and amend the Specification in order to ensure that the discussion of the Specification is consistent with the reference numerals as currently presented in Fig. 4 (see the objections to the Specification below regarding corrections to the Specification in order to be consistent with the reference numerals as currently presented in Fig. 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0046], line 16, it appears Applicant intended “block 440” to read --block 445-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0046], lines 16-17, it appears Applicant intended “block 450” to read --block 440-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0047], line 1, it appears Applicant intended “block 440” to read --block 445-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0048], line 1, it appears Applicant intended “blocks 445 and 450” to read --blocks 450 and 440-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0048], line 4, it appears Applicant intended “block 445” to read --block 450-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0048], line 6, it appears Applicant intended “block 450” to read --block 440-- in order to be consistent with the reference numerals presented in Fig. 4;
in Paragraph [0049], line 1, it appears Applicant intended “block 445” to read --block 450-- in order to be consistent with the reference numerals presented in Fig. 4; and
in Paragraph [0050], line 1, it appears Applicant intended “block 450” to read --block 440-- in order to be consistent with the reference numerals presented in Fig. 4.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: on line 4, it is respectfully suggested Applicant amend the limitation “for each minimal risk maneuver” to read --for each minimal risk maneuver in the list of the minimal risk maneuvers-- in order to better clarify that “each minimal risk maneuver” corresponds to each minimal risk maneuver from the list of minimal risk maneuvers previously established in the claim.  Appropriate correction is required.  Because each of dependent claims 2-19 require all the limitations of claim 1 which has been objected to for minor informalities, each of dependent claims 2-19 are objected to for the same reasons as those noted for claim 1 above.
Claim 20 is objected to because of the following informalities: on line 3, it is respectfully suggested Applicant amend the limitation “for each minimal risk maneuver” to read --for each minimal risk maneuver in the list of the minimal risk maneuvers-- in order to better clarify that “each minimal risk maneuver” corresponds to each minimal risk maneuver from the list of minimal risk maneuvers previously established in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the preselected location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the recited “the preselected location” is referring to the first end location established in claims 15-16 or if “the preselected location” is referring to a different location.  Appropriate correction and/or clarification is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the preselected location” in claim 17 is the first end location previously established in claims 15-16.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Independent claims 1 and 20 are deemed to be allowable, and accordingly dependent claims 2-16 and 18-19 would be allowable by virtue of their dependency on claim 1.  Dependent claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1 and 20.  Particularly, the prior art of record does not appear to teach nor immediately render obvious a computer comprising a processor and a memory storing instructions executable by the processor to perform the functions outlined below, and similarly the prior art of record does not appear to teach nor immediately render obvious a method comprising the functions outlined below:
(i) ranking a list of minimal risk maneuvers for a vehicle by expected risk score; 
(ii) for each minimal risk maneuver in the list of the minimal risk maneuvers, updating a distance from a present location of the vehicle to an end location, wherein each end location satisfies a minimal risk condition corresponding to the respective minimal risk maneuver; 
in response to a first anomalous condition from a set of anomalous conditions, determining a distance limit based on the first anomalous condition; 
(iv) then selecting the minimal risk maneuver ranked best for the expected risk score from the minimal risk maneuvers for which the respective distances are below the distance limit; and 
(v) then instructing the vehicle to perform the selected minimal risk maneuver.

With regards to the pertinent prior art of record:
Tiwari (US 2019/0344799 A1) teaches an invention in which a vehicle is instructed to perform a minimal risk maneuver in response to an anomalous condition being detected, and the minimal risk maneuver that is performed is one from a list of minimal risk maneuvers that has been ranked by expected risk score (see at least: Tiwari, Abstract and Paragraphs [0037]-[0038], [0042], and [0063]).  In the invention of Tiwari, the minimal risk maneuver that is performed is selected from the list of minimal risk maneuvers based on the severity of the anomalous condition.  As such, Tiwari does not appear explicit regarding: for each minimal risk maneuver in the list of the minimal risk maneuvers, updating a distance from a present location of the vehicle to an end location, wherein each end location satisfies a minimal risk condition corresponding to the respective minimal risk maneuver; in response to a first anomalous condition from a set of anomalous conditions, determining a distance limit based on the first anomalous condition; and then selecting the minimal risk maneuver ranked best for the expected risk score from the minimal risk maneuvers for which the respective distances are below the distance limit.
Chi et al. (US 2020/0094850 A1) teaches an invention in which a vehicle is instructed to perform a minimal risk maneuver in response to an anomalous condition being detected, and further teaches that in response to a first anomalous condition from a set of anomalous conditions, determining a distance limit based on the anomalous condition. Based on the determined distance limit, a suitable end location is identified to bring the vehicle to a stop by the minimal risk maneuver (see at least: Chi, Abstract and Paragraphs [0015]-[0016] and [0054]).  However, Chi does not appear explicit regarding: ranking a list of minimal risk maneuvers for a vehicle by expected risk score; for each minimal risk maneuver in the list of the minimal risk maneuvers, updating a distance from a present location of the vehicle to an end location, wherein each end location satisfies a minimal risk condition corresponding to the respective minimal risk maneuver; and then selecting the minimal risk maneuver ranked best for the expected risk score from the minimal risk maneuvers for which the respective distances are below the distance limit.
Hilligardt et al. (US 2019/0300007 A1) teaches an invention in which a vehicle is instructed to perform a minimal risk maneuver in response to an anomalous condition being detected, wherein the anomalous condition is a first anomalous condition from a set of anomalous conditions that includes a failure of a driver to reengage control of the vehicle from an autonomous mode within a time limit and failure of one or more components of the vehicle (see at least: Hilligardt, Abstract 
Oooka et al. (US 2015/0345964 A1) teaches an invention in which a vehicle is instructed to perform a minimal risk maneuver in response to an anomalous condition being detected, wherein the minimal risk maneuver bring the vehicle to a stop at a designated end location.  In order to perform the minimal risk maneuver, the invention of Oooka identifies a plurality of end locations at which the vehicle may be brought to a stop, determines a risk associated with stopping at each of the plurality of end locations, elects a stop location with a minimal risk as the designated end location, and determines a minimal risk route to arrive at the designated end location (see at least: Oooka, Abstract and Paragraphs [0072]-[0073], [0089], and [0107]-[0108]).  However, Oooka does not appear explicit regarding the subject matter recited in at least independent claims 1 and 20 as noted above.
As such, taken alone or in combination, the above-identified pertinent prior art of record would not teach nor immediately render obvious the subject matter recited in at least independent claims 1 and 20 of the present application.  Any combination of the aforementioned prior art would have relied upon impermissible hindsight reconstruction and piecemeal analysis of the claims in order to arrive at the claimed subject matter.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669